17‐1275 
The Incorporated Village of Old Westbury v. American Alternative Insurance Co. 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                                   

                              SUMMARY ORDER 
                                                   
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 8th day of February, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   PETER W. HALL, 
                   CHRISTOPHER F. DRONEY, 
                                       Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
THE INCORPORATED VILLAGE OF OLD 
WESTBURY,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐1275 
 
AMERICAN ALTERNATIVE INSURANCE 
CORP., 
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                                  1
FOR APPELLANT:                                Jon A. Ward, Andrew M. Roth, Sahn 
                                              Ward Coschignano, PLLC, 
                                              Uniondale, NY. 
 
FOR APPELLEE:                                 Timothy C. Hannigan, Terence S. 
                                              Hannigan, Hannigan Law Firm 
                                              PLLC, Delmar, NY.     
 
       Appeal from an order of the United States District Court for the Eastern 
District of New York (Azrack, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       Plaintiff‐appellant the Incorporated Village of Old Westbury (“Village”) 
appeals from a March 31, 2017 order of the district court dismissing, pursuant to 
Fed. R. Civ. P. 56, its coverage claim against American Alternative Insurance 
Corporation (“AAIC”).    The issue is whether the policy’s definition of “bodily 
injury” includes mental injury.    On appeal, the Village argues that the district 
court failed to apply Lavanant v. General Accident Insurance Co. of America, 79 
N.Y.2d 623 (1992), which held under the contract there at issue, that bodily 
injuries include purely mental injuries.    The Village does not contest that it seeks 
indemnification under the AAIC policy in order to avoid absorbing the higher 
deductible in an Errors and Omissions policy issued to it by ACE North American 
(“ACE”).    We assume the parties’ familiarity with the underlying facts, the 
procedural history, and the issues presented for review.   
        
       We review the grant of summary judgment de novo, drawing all factual 
inferences in favor of the non‐moving party.    Sousa v. Marquez, 702 F.3d 124, 127 
(2d Cir. 2012).    Summary judgment is appropriate when “the record taken as a 
whole could not lead a rational trier of fact to find for the non‐moving party.”   
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) 
(citation omitted). 
 
 

                                          2
       We apply New York law in our construction of the term “bodily injury.”   
See Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d 114, 119 (2d Cir. 1994) 
(“Federal courts sitting in diversity cases will, of course, apply the substantive 
law of the forum State on outcome determinative issues.”).    “In determining a 
dispute over insurance coverage, we first look to the language of the policy” and 
“construe the policy in a way that affords a fair meaning to all of the language 
employed by the parties in the contract and leaves no provision without force and 
effect.”    Consol. Edison Co. of N.Y. v. Allstate Ins. Co., 98 N.Y.2d 208, 221–22 
(2002) (internal citations and quotation marks omitted).    “As with the 
construction of contracts generally, unambiguous provisions of an insurance 
contract must be given their plain and ordinary meaning, and the interpretation 
of such provisions is a question of law for the court.”    Vigilant Ins. Co. v. Bear 
Stearns Cos., 10 N.Y.3d 170, 177 (2008) (internal citation and quotation marks 
omitted).    But when an insurance contract term is ambiguous, “a court may 
consider extrinsic evidence to ascertain the parties’ intent at the formation of the 
contract.”    Olin Corp. v. OneBeacon Am. Ins. Co., 864 F.3d 130, 148 (2d Cir. 2017) 
(internal citation omitted); see also Mostow v. State Farm Ins. Cos., 88 N.Y.2d 321, 
326 (1996) (contract terms are ambiguous if “the policy may be reasonably 
interpreted in two conflicting manners”).    “If the extrinsic evidence fails to 
establish the parties’ intent, courts may apply other rules of contract 
interpretation, including New Yorkʹs insurance‐specific version of the rule of 
contra proferentem, according to which ambiguity should be resolved in favor of 
the insured.”    Olin Corp., 864 F.3d at 148.     
        
       “Bodily injury” is defined in the AAIC General Liability Policy as: 
        
              “Bodily injury” means bodily injury, sickness or disease sustained by 
              a person.    This includes mental anguish, mental injury, shock, fright 
              or death resulting from bodily injury, sickness or disease. 
        
Joint App’x at 357.    The district court concluded that the second sentence would 
be superfluous if “bodily injury” included purely mental injuries that were not 
directly caused by an independent physical bodily injury.    We agree. 
 
 

                                         3
       The Village relies on the New York Court of Appeals construction of 
“bodily injury” in Lavanant, 79 N.Y.2d 623, which concluded that purely mental 
injuries were bodily injuries under the contract at issue.    However, the contract 
at issue in Lavanant did not limit coverage for mental injury to mental injury that 
results from bodily injury, as the contract at issue in this case does, and thus allow 
the inference that bodily and mental injury are distinct. 
 
       Accordingly, the order of the district court is hereby AFFIRMED.       
        

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                          4